UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q/A (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2008 OR oTRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF FOR THE TRANSITION FROM TO . COMMISSION FILE NUMBER 000-29461 ORGANETIX, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 73-1556428 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) c/o Sichenzia Ross Friedman Ference LLP 61 Broadway, Fl. 32 New York, New York 10006 (Address of principal executive offices) (Zip code) Issuer's telephone number: (917) 796-9926 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yesx No o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yeso No o APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date:As of May 15, 2008, there were 115,489,983outstanding shares of the Registrant's Common Stock, $.0001 par value. ORGANETIX, INC. MARCH 31, 2-Q TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis or Plan of Operation 8 Item 3. Controls and Procedures 9 PART II - OTHER INFORMATION Item 1. Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 12 PART I FINANCIAL INFORMATION ITEM 1. ORGANETIX, INC. (A Development Stage Company) BALANCE SHEETS March 31, 2008 December 31, 2007 (Unaudited) ASSETS CURRENT ASSETS Prepaid expenses $ 493,989 $ 45,074 Total Current Assets 493,989 45,074 Total Assets $ 493,989 $ 45,074 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Convertible notes payable $ 75,000 Accounts payable $ 13,929 11,487 Accrued expenses 79,246 57,775 Total Current Liabilities 93,175 144,262 STOCKHOLDERS’ EQUITY Common stock, par value $0.0001, authorized 150,000,000 shares, issued and outstanding 115,489,983 and 97,932,211 at March 31, 2008 and December 31, 2007, respectively 11,549 9,793 Additional paid in capital 8,163,755 6,486,193 Deficit accumulated during the developmental stage (7,774,490 ) (6,595,174 ) Total Stockholders’ Equity 400,814 (99,188 ) Total Liabilities and Stockholders’ Equity $ 493,989 $ 45,074 See accompanying notes to financial statements. 3 ORGANETIX, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) For the Period Three Months Ended From Inception March 31, (May 28, 2003) to 2008 2007 March 31, 2008 COSTS AND EXPENSES Officers’ compensation $ 22,500 $ 387,250 Operating expenses-research facility 247,659 Research and development expenses $ 204,000 1,563,154 Consulting fees 834,710 12,315 2,636,164 Professional fees 213,460 48,058 832,277 Commissions 26,000 Filing fees 2,000 Investor relations 30,000 Lock-up fees 91,500 116,500 Website expense 14,200 State political contributions 10,000 Travel and accommodations 3,871 176,503 Telephone 38,248 Interest expense 54,045 Insurance 104,188 Rent 42,410 Shipping expense 6,184 Office and other expense 3,492 245,155 Marketing and public relations 9,783 441,531 Depreciation and amortization expense 208,719 Loss on disposition of assets 592,861 Total Cost and Expenses 1,179,316 264,373 7,775,048 OTHER INCOME Interest income 558 558 NET LOSS $ (1,179,316 ) $ (263,815 ) $ (7,774,490 ) NET LOSS PER COMMON SHARE (Basic and Diluted) $ (0.01 ) $ (0.01 ) $ (0.09 ) WEIGHTED AVERAGE SHARES OUTSTANDING 113,225,962 58,079,271 82,369,071 See accompanying notes to financial statements. 4 ORGANETIX, INC. (A Development Stage Company) STATEMENTS OF CASH FLOWS (Unaudited) For the Period Three Months Ended From Inception March 31, (May 28, 2003) to 2008 2007 March 31, 2008 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ (1,179,316 ) $ (263,815 ) $ (7,774,490 ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization 208,719 Loss on disposition of assets 592,861 Compensatory shares 324,111 Stock based compensation 1,375,000 2,868,250 Amortization of prepaid consulting 9,835 4,815 44,761 Changes in assets and liabilities: (Increase) decrease in prepaid expenses (458,750 ) (502,164 ) Increase in accounts payable 2,442 368,085 Increase in accrued salaries to officers 708,966 Increase in accrued expenses 21,471 79,246 Increase in due to shareholders Increase in accrued interest 28,239 Due to related parties 204,273 Net cash used in operating activities (229,318 ) (259,000 ) (2,849,143 ) CASH FLOWS FROM INVESTING ACTIVITIES Payment regarding license (150,000 ) Capital expenditures (30,000 ) Net cash used in investing activities (180,000 ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of common stock to founders 65,760 Issuance of common stock in private placement 304,318 259,000 1,208,317 Additional contribution of capital 1,288,866 Issuance of note receivable (100,000 ) (100,000 ) Repayment of note receivable 100,000 100,000 Cash received in merger 300,000 Convertible note payable 150,000 Note payable to individual (75,000 ) 16,200 Net cash provided by financing activities 229,318 259,000 3,029,143 DECREASE IN CASH CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ $ $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION NON-CASH FINANCING ACTIVITIES Cancellation of common stock 2,350 See accompanying notes to financial statements. 5 ORGANETIX, INC. (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS (Unaudited) MARCH 31, NOTE 1 - DESCRIPTION OF COMPANY/OPERATIONS, GOING CONCERN AND BASIS OF
